
	
		I
		112th CONGRESS
		2d Session
		H. R. 6564
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2012
			Mr. Hall (for
			 himself, Mr. Rohrabacher,
			 Mr. Harris, and
			 Mr. Benishek) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology
		
		A BILL
		To amend the Environmental Research, Development, and
		  Demonstration Authorization Act of 1978 to provide for Scientific Advisory
		  Board member qualifications, public participation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 EPA Science Advisory Board Reform Act
			 of 2012.
		2.Science Advisory
			 Board
			(a)MembershipSection 8(b) of the Environmental Research,
			 Development, and Demonstration Authorization Act of 1978 (42 U.S.C. 4365(b)) is
			 amended to read as follows:
				
					(b)(1)The Board shall be composed of at least
				nine members, one of whom shall be designated Chairman, and shall meet at such
				times and places as may be designated by the Chairman in consultation with the
				Administrator.
						(2)Each member of the Board shall be qualified
				by education, training, and experience to evaluate scientific and technical
				information on matters referred to the Board under this section. The
				Administrator shall select Board members from nominations received as described
				in paragraph (3) and shall ensure that—
							(A)the scientific and technical points of view
				represented on and the functions to be performed by the Board are fairly
				balanced among the members of the Board;
							(B)at least ten percent of the membership
				of the Board are representatives of State, local, or tribal governments;
							(C)not more than ten percent of the
				membership of the Board are current recipients of Environmental Protection
				Agency grants, contracts, cooperative agreements, or other financial
				assistance;
							(D)persons with substantial and relevant
				expertise are not excluded from the Board due to affiliation with or
				representation of entities that may have a potential interest in the Board’s
				advisory activities, so long as that interest is fully disclosed to the
				Administrator and the public;
							(E)in the case of a Board advisory
				activity that may affect a single entity, no Board member representing such
				entity shall participate in that activity; and
							(F)Board members may not participate in
				advisory activities that directly or indirectly involve review and evaluation
				of their own work.
							(3)The Administrator shall—
							(A)solicit public nominations for the
				Board by publishing a notification in the Federal Register;
							(B)solicit nominations from relevant
				Federal agencies, including the Departments of Agriculture, Defense, Energy,
				and Health and Human Services;
							(C)make public the list of nominees,
				including the identity of the entities that nominated them, and shall accept
				public comment on the nominees;
							(D)require that, upon nomination,
				nominees shall file a written report disclosing financial relationships and
				professional activities, including Environmental Protection Agency grants,
				contracts, cooperative agreements, or other financial assistance, that are
				relevant to the Board’s advisory activities for the five-year period prior to
				the date of their nomination; and
							(E)make such reports public, with the
				exception of specific dollar amounts, for each member of the Board upon such
				member’s selection.
							(4)The terms of the members of the Board shall
				be three years and shall be staggered so that the terms of no more than
				one-third of the total membership of the Board shall expire within a single
				fiscal year. No member shall serve more than two terms over a ten-year
				period.
						.
			(b)RecordSection
			 8(c) of such Act (42 U.S.C. 4365(c)) is amended—
				(1)in paragraph (1),
			 by inserting risk or hazard assessment, after at the time
			 any proposed; and
				(2)in paragraph (2), by adding at the end the
			 following: The Board’s advice and comments, including dissenting views
			 of Board members, and the response of the Administrator shall be included in
			 the record with respect to any proposed risk or hazard assessment, criteria
			 document, standard, limitation, or regulation and published in the Federal
			 Register..
				(c)Member
			 committees and investigative panelsSection 8(e) of such Act (42
			 U.S.C. 4365(e)) is amended by adding at the end the following:
				
					These
				member committees and investigative panels—(1)shall be
				constituted and operate in accordance with the provisions set forth in
				paragraphs (2) and (3) of subsection (b), in subsection (h), and in subsection
				(i);
					(2)do not have
				authority to make decisions on behalf of the Board; and
					(3)may not report
				directly to the Environmental Protection
				Agency.
					.
			(d)Public
			 participationSection 8 of such Act (42 U.S.C. 4365) is amended
			 by adding after subsection (g) the following:
				
					(h)(1)To facilitate public participation in the
				advisory activities of the Board, the Administrator and the Board shall make
				public all reports and relevant scientific information and shall provide
				materials to the public at the same time as received by members of the
				Board.
						(2)Prior to conducting major advisory
				activities, the Board shall hold a public information-gathering session to
				discuss the state of the science related to the advisory activity.
						(3)Prior to convening a member committee
				or investigative panel under subsection (e) or requesting scientific advice
				from the Board, the Administrator shall accept, consider, and address public
				comments on questions to be asked of the Board. The Board, member committees,
				and investigative panels shall accept, consider, and address public comments on
				such questions and shall not accept a question that unduly narrows the scope of
				an advisory activity.
						(4)The Administrator and the Board shall
				encourage public comments, including oral comments and discussion during the
				proceedings, that shall not be limited by an insufficient or arbitrary time
				restriction. Public comments shall be provided to the Board when received. The
				Board shall respond in writing to substantive comments offered by members of
				the public.
						(5)Following Board meetings, the public
				shall be given 15 calendar days to provide additional comments for
				consideration by the
				Board.
						.
			(e)OperationsSection
			 8 of such Act (42 U.S.C. 4365) is further amended by adding after subsection
			 (h), as added by subsection (d) of this section, the following:
				
					(i)(1)In carrying out its advisory activities,
				the Board shall strive to avoid making policy determinations or
				recommendations, and, in the event the Board feels compelled to offer policy
				advice, shall explicitly distinguish between scientific advice and policy
				advice.
						(2)The Board shall clearly communicate
				uncertainties associated with the scientific advice provided to the
				Administrator.
						(3)The Board shall ensure that advice and
				comments reflect the views of the members and shall encourage dissenting
				members to make their views known to the public and the Administrator.
						(4)The Board shall conduct periodic reviews to
				ensure that its advisory activities are addressing the most important
				scientific issues affecting the Environmental Protection
				Agency.
						.
			
